DETAILED ACTION
This office action is in response to the amendment filed August 1, 2022. 
Claims 1-22 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 24, 2020 and August 20, 2021 were filed after the mailing date of the application on October 17, 2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. Specifically, Applicant’s Remarks, pages 14-16, regarding the teachings of Hammond are unpersuasive as they address Hammond individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While the Examiner disagrees with Applicant’s contention that Hammond does not teach A UI to “modifying the first usage information or the UI functionality for modifying the usage information, while further reconstructing the second AI model based on the modified first usage information”, it is more important to recognize the argument ignores the teachings of the other references and the proffered combination under §103. Specifically Miao, as cited in the reject teaches a system to acquire usage information, and an iterative process of updating “usage information” in reconstructing an AI model. (Maio ¶¶54.56-58 as further described in the grounds of rejection herein). Maio fails to teach a UI for modifying such elements as incorporated into its AI model, but Hammond’s IDE teaches or suggests such a UI. Thus, while Examiner does not agree with applicant’s argument that Hammond does not teach modifying of “usage information” in a UI (especially given applicant’s broad and unlimiting description of this term in the specification, ¶10) the Examiner maintains that the combination of Hammond’s UI for editing mental models and Maio’s personalization of AI models iteratively based on personal “usage” information would render the claimed invention obvious to one of ordinary skill in the art. The arguments, therefore, are unpersuasive and the rejection is maintained. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-11, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over “Miao” (US PG Publication 2015/0242760) in view of “Julian” (US PG Pub 2015/0324686) and further in view of “Hammond” (US PG Pub 2017/0213131).

Regarding Claim 1, Miao teaches: 
1. A control method of an electronic device, the control method comprising: 
acquiring first usage information, based on the acquired at least one output data;(See Miao 404, Fig. 4, ¶56 describing acquiring data at the client deviced related to use of the deployed global model) acquiring first reconstruction information for reconstructing the first Al model, based on the acquired first usage information;(Maio teaches acquiring information and updating the model to create a personalized model in ¶¶56-58)
 and reconstructing the first Al model, based on the acquired first reconstruction information, to acquire a second Al model. (Maio teaches acquiring information and updating the model to create a personalized model in ¶¶56-58)

and reconstructing the second Al model based on the modified first usage information. (See Miao Fig. 5, ¶54 describing iteratively passing the model versions back and forth from user devices to server to update and personal the models)


Maio does not further teach, but Julian teaches: 
inputting at least one input data to a first artificial intelligence (Al) model, to acquire at least one output data;(¶¶102-103 of julian teaches inputting e.g. images or other data to the model for processing)
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Miao and Julian as each is directed to updating AI models and Julian recognized “Because artificial neural networks can infer a function from observations, such networks are particularly useful in applications where the complexity of the task or data makes the design of the function by conventional techniques burdensome.” (¶5). 



receiving a user command input through a user interface (UI) for modifying the acquired first usage information; (Hammond e.g. ¶5 teaches providing a UI to a user for editing of mental models for AI model systems. Further see Fig. 4A-4H, 5A-5B ¶¶50-58 teaches an IDE for editing mental models for trained AI model deployment which allows for editing of model elements within the UI) [the IDE taught by Hammond may be used to edit information in AI models and would be obvious to apply to the models of Miao which include usage information as described further below]

modifying the acquired first usage information; (Hammond e.g. ¶5 teaches providing a UI to a user for editing of mental models for AI model systems. Further see Fig. 4A-4H, 5A-5B ¶¶50-58 teaches an IDE for editing mental models for trained AI model deployment which allows for editing of model elements within the UI) [the IDE taught by Hammond may be used to edit information in AI models and would be obvious to apply to the models of Miao which include usage information as described further below]

In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Miao’s AI training system incorporating personalized info into the AI model with Hammond’s AI model editing IDE features as each is directed to AI model creation and editing and Hammond recognized “Unfortunately, software developers currently looking to work with AI must learn complex toolkits, use limited application programming interfaces ("APIs"), use 
constrained black-box solutions for AI, or some combination thereof.  The 
foregoing limitations must be overcome for software developers and enterprises 
to solve real-world problems with AI.” (¶4). 


Regarding the dependent claims Miao and Julian further teach: 
2. The control method as claimed in claim 1, wherein the first usage information comprises any one or any combination of information related to a usage pattern of a user, information related to a place where the electronic device is located, information of an age of a user of the electronic device, context information and environment information.(Julian ¶203 teaches the use of context information in AI modeling). In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Miao and Julian as each is directed to updating AI models and Julian recognized “Because artificial neural networks can infer a function from observations, such networks are particularly useful in applications where the complexity of the task or data makes the design of the function by conventional techniques burdensome.” (¶5). 


3. The control method as claimed in claim 1, wherein the first reconstruction information comprises any one or any combination of information regarding a structure of the second Al model, information regarding a weight of the second Al model, and delta information for reconstructing the first Al model, and (See Julian 906-910 Fig. 9, ¶¶103-105)
wherein the delta information comprises either one or both of structure information of the first Al model and/or the second Al model, and information regarding a difference of weights between the first Al model and the second Al model. (See Julian 906-910 Fig. 9, ¶¶103-105).



6. The control method as claimed in claim 1, further comprising: based on any one of the acquired at least one output data being output a number of times less than a predetermined value, acquiring, based on the acquired at least one output data, second usage information excluding the any one of the at least one output data; (Julian e.g. ¶¶119-121 teaches excluding low contribution level outliers from the weight updates to the AI model). In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Miao and Julian as each is directed to updating AI models and Julian recognized “Because artificial neural networks can infer a function from observations, such networks are particularly useful in applications where the complexity of the task or data makes the design of the function by conventional techniques burdensome.” (¶5).

And Miao further teaches: 
 acquiring second reconstruction information for reconstructing the second Al model, based on the acquired second usage information;(See Miao Fig. 5, ¶54 describing iteratively passing the model versions back and forth from user devices to server to update and personal the models) 
 and reconstructing the acquired second Al model, based on the acquired second reconstruction information to acquire a third Al model. (See Miao Fig. 5, ¶54 describing iteratively passing the model versions back and forther from user devices to server to update and personal the models)

8. The control method as claimed in claim 1, wherein each of the first Al model and the second Al model is for image analysis or for voice processing and language understanding. (See e.g. Julian ¶103 describing image analysis as an application of the AI models) In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Miao and Julian as each is directed to updating AI models and Julian recognized “Because artificial neural networks can infer a function from observations, such networks are particularly useful in applications where the complexity of the task or data makes the design of the function by conventional techniques burdensome.” (¶5).

Claim 9, 17, and 21 are rejected on the same basis as claims 1 above. 
Claims 10-11, 14 and 16 are rejected on the same basis as claims 2-3, 6 and 8 above. 
Claim 18 is rejected on the same basis as claims 2 and 3 combined above. 
Claim 19 is rejected on the same basis as claims 6 above. 

Regarding Claim 22, teaches: 22. The system of claim 21, wherein each of the first Al model and the second Al model comprises a neural network. (See Julian e.g. ¶39 describing use of a neural network as part of the AI model). 

Regarding Claim 7, Miao further teaches: acquiring second reconstruction information for reconstructing the second Al model, based on the modified first usage information; See Miao Fig. 5, ¶54 describing iteratively passing the model versions back and forth from user devices to server to update and personal the models) and 


Miao does not further teach, but Hammond teaches: 7. The control method as claimed in claim 1, further comprising: displaying the UI for modifying the acquired first usage information; ((Hammond e.g. ¶5 teaches providing a UI to a user for editing of mental models for AI model systems. Further see Fig. 4A-4H, 5A-5B ¶¶50-58 teaches an IDE for editing mental models for trained AI model deployment which allows for editing of model elements within the UI) [the IDE taught by Hammond may be used to edit information in AI models and would be obvious to apply to the models of Miao which include usage information as described further below]

In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Miao et al and Hammond as each is directed to AI model usage and Hammond recognized “Unfortunately, 
software developers currently looking to work with AI must learn complex 
toolkits, use limited application programming interfaces ("APIs"), use 
constrained black-box solutions for AI, or some combination thereof.  The 
foregoing limitations must be overcome for software developers and enterprises 
to solve real-world problems with AI.” (¶4). 

Clams 15  and 20 are rejected on the same basis as claim 7 above. 


Claims 4-5, and 12-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over “Miao” (US PG Publication 2015/0242760) in view of “Julian” (US PG Pub 2015/0324686) and  “Hammond” (US PG Pub 2017/0213131) as described above and further in view of Waibel (US PG Publication 2014/033707).

Regarding Claim 4, Miao et al teach the limitations of claim 1 above and Miao further teaches: 
4. The control method as claimed in claim 1, further comprising: inputting a first input data to the acquired second Al model, to acquire a first output data; ;(See Miao 404, Fig. 4, ¶56 describing acquiring data at the client deviced related to use of the deployed global model)
Miao does not teach, but Waibel teaches: 
 based on a reliability of the acquired first output data being less than or equal to a predetermined value, transmitting the first input data to a server; (See e.g. Waibel ¶38 describes determining reliability and confidence in a model to determine which model feedback to use, including for example using the online mode 72-77, Fig. 7 sending the input to the server) 

 and acquiring, from the server, a second output data with respect to the transmitted first input data. using the online mode 72-77, Fig. 7 sending the input to the server; and receiving the result in return 77, fig. 7) In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Miao et al and Waibel as each is directed to AI model usage and Waibel recognized “an online design has the advantage that it needs only a very 
simple client and thus an application can be run on a very simple computing 
device or mobile phone, while all the heavy computations and processing are 
done on a large computing server.” (¶5). 

Regarding Claim 5, Miao further teaches: 

5. The control method as claimed in claim 4, further comprising: acquiring second usage information, based on the acquired second output data; ;(See Miao Fig. 5, ¶54 describing iteratively passing the model versions back and forth from user devices to server to update and personal the models) 

 acquiring second reconstruction information for reconstructing the second Al model, based on the acquired second usage information; ;(See Miao Fig. 5, ¶54 describing iteratively passing the model versions back and forth from user devices to server to update and personal the models) 

 and reconstructing the acquired second Al model, based on the acquired second reconstruction information, to acquire a third Al model. ;(See Miao Fig. 5, ¶54 describing iteratively passing the model versions back and forth from user devices to server to update and personal the models) 

12 and 13 are rejected on the same basis as claim 4 and 5 respectively above. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art in the attached PTO-892 Form includes additional prior art relevant to applicant’s disclosure related the collection of input/output data for executing AI model systems and the reconstruction of such models.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
3/26/2022

/M.J.B/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        /MATTHEW J BROPHY/Primary Examiner, Art Unit 2191